Citation Nr: 1002982	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Eligibility for attorney fees from past-due benefits arising 
from an award of total disability based on individual 
unemployability (TDIU).

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The appellant represented the Veteran before VA at the 
Regional Office.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found the appellant was not entitled to 
attorney fees for a November 2007 grants of service 
connection for radiculopathy of the lower limbs and a grant 
of TDIU.

The issues of entitlement to earlier effective dates for the 
grants of service connection for radiculopathy of the lower 
limbs and the grant of TDIU are addressed in a separate 
decision.


FINDINGS OF FACT

1.  A March 9, 2007, statement filed by the appellant on 
behalf of the Veteran was a notice of disagreement (NOD) with 
an October 2006 rating decision which denied TDIU.

2.  The March 2007 NOD was filed prior to the enactment of 
Veterans Benefits, Health Care, and Information Technology 
Act of 2006, Public Law 109-461.

3.  In a November 2007 rating decision, the RO granted the 
Veteran's claim for TDIU.

4.  There is no final Board decision on the merits of the 
issues of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for payment of fees for attorney services based 
on the grant of TDIU are not met.  38 U.S.C.A. § 5904(d) 
(West 2002); 38 C.F.R. § 20.609 (2009)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to benefits.  He 
argues that the Veteran's notice of disagreement was filed in 
July 2007, after the enactment of the Veterans Benefits, 
Health Care, and Information Technology Act of 2006, Public 
Law 109-461, under which attorneys may represent a claimant 
before VA for a fee after a notice of disagreement is filed.  
The new law, however, pertains only to those claims where the 
notice of disagreement is filed on or after June 20, 2007.

In this case, the Veteran's claim was originally denied in an 
October 2006 rating decision.  In March 2007, the Veteran 
appointed the appellant as his representative and a fee 
agreement was filed with VA.  On March 9, 2007, the appellant 
filed a statement on the Veteran's behalf.  For the following 
reasons, the Board finds that this statement qualifies as an 
NOD.

An NOD must (1) express disagreement with a specific 
determination of the RO; (2) be filed in writing; (3) be 
filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO decision; and (5) be 
filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; 
see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The 
March 9, 2007, statement referenced a "March 9, 2007" 
decision, but it appears that the appellant meant to state 
"October 31, 2006," as he references the back disability 
rating and the TDIU denial, both the issues decided in the 
October 2006 rating decision.  It states clearly that the 
Veteran disagrees with that decision and wishes to appeal to 
the Board.  While at first it only mentions the back rating, 
it goes on to state that the Veteran is entitled to TDIU.  
The Board finds that this clearly expresses disagreement and 
a desire for appellate review, and is therefore an NOD.

The Board notes that, in July 2007, the appellant filed 
another statement entitled "Notice of Disagreement."  
However, this well-timed NOD, filed just after the new law 
was enacted, does not nullify the fact that an NOD had 
already been filed in March 2007, prior to enactment of the 
new law.  As the notice of disagreement in this case predates 
June 20, 2007, the provisions of Public Law 109-461 are not 
applicable.

Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of a one-year period 
beginning on that date.

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met:  A final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than 1 year following the date on which that Board 
decision was promulgated.  See In re Mason, 13 Vet. App. 79, 
83-86 (1999).

In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 
490 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, pursuant to 38 C.F.R. § 5904(c)(1), 
a fee agreement may be entered into between a claimant and an 
attorney for services provided only after the Board makes a 
final decision on the issue involved in a case.  In the 
Matter of the Fee Agreement of Stanley, 10 Vet. App. 104, 107 
(1997), the Court also held that the issue extant in the 
final Board decision in a case must be the same issue for 
which the attorney is seeking payment.

In this case, there was no Board decision addressing the 
merits of the claim of entitlement to TDIU before the rating 
decision granting entitlement to TDIU in November 2007.  As 
there was no final Board decision, the attorney is not 
entitled to payment of attorney fees based on the RO's 
November 2007 decision which granted TDIU.  Accordingly, the 
attorney's claim of entitlement to the payment of attorney 
fees in connection with a claim of entitlement to TDIU is 
denied. 


ORDER

The claim of entitlement to the payment of attorney fees in 
connection with a claim of entitlement to TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


